Appeal from an order of the Supreme Court, Oneida County (Anthony J. Paris, J.), entered September 21, 2011. The order, inter alia, granted the motion of defendant County of Herkimer, individually and as administrator of Herkimer County Self-Insurance Plan, for prejudgment interest on damages.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Village of Ilion v County of Herkimer (103 AD3d 1168 [2013]). Present—Centra, J.P., Peradotto, Lindley, Whalen and Martoche, JJ.